BEIJING CHENGZHI QIANMAO CONCRETE CO., LTD
 
CHAIRMAN AND CHIEF EXECUTIVE OFFICER EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made as of December 19, 2008, between Beijing Chengzhi Qianmao
Concrete Co., Ltd. (the "Company", Address: No.3 Fishery yard, South Suburbs
Farm, Jiugong Town, Da Xing District，Beijing ), a domestic company organized
under the law of the People's Republic of China (the "PRC"), and Yang Rong
("Executive", ID No.: 110107196104151253).
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.      Employment
 
 The Company shall employ Executive, and Executive hereby accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
a period beginning on the date hereof and ending on the fifth anniversary date
(the “Employment Period”); and this Agreement shall automatically be renewed on
the same terms and conditions set forth herein as modified from time to time by
the parties hereto for additional one-year periods as soon as the expiration of
the Employment Period, unless the Company or Executive gives the other party
written notice of the election not to renew the Employment Period at least 30
days prior to any such renewal date.
 
2.      Position and Duties
 
(a)    During the Employment Period, Executive shall be appointed or seconded to
the Company to serve as the Chairman and Chief Executive Officer and shall have
the normal duties, responsibilities, functions and authority of the Chairman and
Chief Executive Officer, subject to the power and authority of the Board of
Directors to expand or limit such duties, responsibilities, functions and
authority within the scope of duties, responsibilities, functions and authority
associated with the position of the Chairman and Chief Executive
Officer.  During the Employment Period, Executive shall render such
administrative, financial and other executive and managerial services to the
Company and its affiliates which are consistent with Executive's position as the
Board of Directors may from time to time direct.
 
(b)    During the Employment Period, Executive shall perform his duties,
responsibilities and functions to the Company hereunder to the best of his
abilities in a diligent, trustworthy, professional and efficient manner and
shall comply with the Company’s policies and procedures in all material
respects.  In performing his duties and exercising his authority under the
Agreement, Executive shall support and implement the business and strategic
plans approved from time to time by the Board of Directors and shall support and
cooperate with the Company’s efforts to expand their businesses and operate
profitably and in conformity with the business and strategic plans approved by
the Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)    Executive’s position shall be based at the current principal executive
offices   in Beijing, PRC, or any other location of the Company in the PRC as
mutually agreed by the Board of Directors and Executive.
 
3.      Compensation and Benefits
 
(a)    During the Employment Period, Executive's base salary shall be RMB
840,000 per annum or such other rate as the Board of Directors may determine
from time to time (as adjusted from time to time, the "Base Salary"), which
salary shall be payable by the Company in regular installments in accordance
with the Company's general payroll practices (in effect from time to time).  The
Company shall also purchase social insurances and provide welfare and benefits
to Executive according to the applicable national and local labor laws and
regulations.
 
(b)    In addition to the Base Salary, the Board may, in its sole discretion,
award a bonus (the “Performance Bonus”) to Executive with respect to each fiscal
year during the Employment Period. The reference amount for Performance Bonus
shall be equal to 25% of the Base Salary.  The actual amount of the Performance
Bonus awarded shall be dependent upon the degree to which certain financial
targets of the Company, as established annually by the Board of Directors, are
achieved.
 
(c)    In addition to the Base Salary and any bonuses payable to Executive
pursuant to Section (a) and Section (b), Executive shall be entitled to the
following benefits during the Employment Period, unless otherwise modified by
the Board of Directors: (i) a fully maintained Company car and a driver; (ii)
annual leave of 20 days plus Chinese national holidays..
 
(d)    All amounts payable to Executive as compensation hereunder shall be
subject to all required and customary withholding by the Company.
 
4.      Working Hours
 
Executive shall work under a flexible working hour scheme after the Company
obtains the relevant approval from the competent labor authority.  Unless the
applicable laws and regulations expressly provide otherwise, Executive shall not
be entitled to any overtime pay.
 
5.    Working Environment and Employment Safety
 
                      (a)    The Company shall provide the Executive with a
working environment that complies with national regulations with respect to
workplace health and safety.
 
(b)    The Company shall provide Executive with necessary working conditions and
set up other necessary employee protection mechanism in accordance with the
national and local regulations.
 
 
-2-

--------------------------------------------------------------------------------

 
 
6.      Termination
 
The Company may terminate the employment of Executive before the Employment
Period expires immediately upon issuing a written notice to Executive after
occurrence of any of the following events:
 
(i)           Executive has materially violated any of the Company's rules or
policies;
 
(ii)          Executive has committed an act of gross negligence or graft which
causes substantial damage or adverse effect to the Company's interests;
 
(iii)         Executive has been charged or convicted with criminal liabilities
in accordance with the laws.
 
7.      Confidential Information
 
(a)    Obligation to Maintain Confidentiality. Executive acknowledges that the
continued success of the Company depends upon the use and protection of a large
body of confidential and proprietary information.  All of such confidential and
proprietary information now existing or to be developed in the future will be
referred to in this Agreement as "Confidential Information."  Confidential
Information includes, without specific limitation, the information, observations
and data obtained by him during the course of his performance under this
Agreement concerning the business and affairs of the Company and its affiliates,
information concerning acquisition opportunities in or reasonably related to the
Company's or its affiliates' business or industry of which Executive becomes
aware during the Employment Period, the persons or entities that are current,
former or prospective suppliers or customers of any one or more of them during
Executive's course of performance under this Agreement, as well as development,
transition and transformation plans, methodologies and methods of doing
business, strategic, marketing and expansion plans, including plans regarding
planned and potential sales, financial and business plans, employee lists and
telephone numbers, locations of sales representatives, new and existing programs
and services, prices and terms, customer service, integration processes,
requirements and costs of providing service, support and equipment.  Therefore,
Executive agrees that during the Employment Period and at anytime thereafter he
shall not disclose to any unauthorized person or use for his own account any of
such Confidential Information without Board of Directors 's prior written
consent, unless and to the extent that any Confidential Information (i) becomes
generally known to and available for use by the public other than as a result of
Executive's acts or omissions to act or (ii) is required to be disclosed
pursuant to any applicable law or court order.  Executive agrees to deliver to
the Company at the end of the employment period, or at any other time the
Company may request in writing, all memoranda, notes, plans, records, reports
and other documents (and copies thereof) relating to the business of the Company
or its affiliate (including, without limitation, all Confidential Information)
that he may then possess or have under his control.
 
 
-3-

--------------------------------------------------------------------------------

 

(b)    Ownership of Intellectual Property.  Executive agrees to make prompt and
full disclosure to the Company or its affiliate, as the case may be, all ideas,
discoveries, trade secrets, inventions, innovations, improvements, developments,
methods of doing business, processes, programs, designs, analyses, drawings,
reports, data, software, firmware, logos and all similar or related
information  (whether or not patentable and whether or not reduced to practice)
that relate to the Company's or its affiliate's actual or anticipated business,
research and development, or existing or future products or services and that
are conceived, developed, acquired, contributed to, made, or reduced to practice
by Executive (either solely or jointly with others) while employed by the
Company and for a period of one (1) year thereafter (collectively, "Work
Product"), provided that such period of one year only applies to the inventions,
utility models and designs which are related to Executive's duties and
responsibilities to the Company.  The ownership of all rights under intellectual
property laws of any work falling within the definition of Work Product shall
vest in the Company.
 
(c)    Third Party Information. Executive understands that the Company will
receive from third parties confidential or proprietary information ("Third Party
Information") subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During the Employment Period and thereafter, and without in any way
limiting the provisions of Section 7(a) above, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of the Company or its affiliates who need to know such
information in connection with their work for the Company or such affiliates) or
use, except in connection with his work for the Company or its affiliates, Third
Party Information unless expressly authorized by the Board of Directors in
writing.
 
8.      Executive's Representations
 
 Executive hereby represents and warrants to the Company that (i) the execution,
delivery and performance of this Agreement by Executive do not and shall not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound, and (ii) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms.  Executive hereby acknowledges and
represents that he has consulted with independent legal counsel regarding his
rights and obligations under this Agreement and that he fully understands the
terms and conditions contained herein.
 
9.      Survival
 
Sections 7, 9, 15, 16 and 18 inclusive, shall survive and continue in full force
in accordance with their terms notwithstanding the expiration or termination of
the Employment Period.
 
10.    Notices
 
 Any notice provided for in this Agreement shall be in writing and shall be
either personally delivered, sent by reputable overnight courier service or
mailed by first class mail, return receipt requested, to the recipient at the
address below indicated:

 
-4-

--------------------------------------------------------------------------------

 
 
Notices to Executive:
 
Yang Rong


Address: o
Tel:  861087961889
Fax: 861087961088
Recipient: Liu Jin Lan


Notices to the Company:
 
Beijing Chengzhi Qianmao Concrete Co., Ltd
 
Address: No.3 Fishery yard, South Suburbs Farm, Jiugong Town, Da Xing
District，Beijing
Tel:  861087961889
Fax: 861087961088
Recipient: Liu Jin Lan


or such other addresses or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.  Any notice under this Agreement shall be deemed to have been given when
so delivered, sent or mailed.
 
11.    Severability
 
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any action in any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
12.    Complete Agreement
 
This Agreement, those documents expressly referred to herein and other documents
of even date herewith embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
 
13.    No Strict Construction
 
The language used in this Agreement shall be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any party.
 
 
-5-

--------------------------------------------------------------------------------

 
 
14.    Counterparts
 
This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.
 
15.    Choice of Law
 
All issues and questions concerning the construction, validity, enforcement and
interpretation of this Agreement and the exhibits and schedules hereto shall be
governed by, and construed in accordance with, the applicable laws of the
People's Republic of China, without giving effect to any choice of law or
conflict of law rules or provisions.
 
16.    Arbitration
 
Each party hereto agrees that any claim or dispute ("Claim") arising out of or
relating to the rights and obligations acknowledged and agreed to in this
Agreement and the employment of Executive by the Company (including, without
limitation, disputes and claims regarding employment discrimination, sexual
harassment, termination and discharge), whether such Claim arose or the facts on
which such Claim is based occurred prior to or after the execution and delivery
of adoption of this Agreement shall be resolved according to the following
procedures:
 
(a)           consultation between Executive and the Company to resolve the
Claim;
 
(b)           if no resolution with respect to a Claim is reached through
consultation within thirty (30) days after the commencement of the same, either
party may, within sixty (60) days after the occurrence of the Claim, submit the
Claim to a local labor dispute arbitration tribunal for arbitration; and
 
(c)           either party may appeal the arbitration award rendered by such
local labor dispute arbitration tribunal to a competent People's Court within
fifteen (15) days after the issuance of such award.
 
17.    Amendment and Waiver
 
The provisions of this Agreement may be amended or waived only with the prior
written consent of a majority of the Board of Directors (excluding Executive) on
the one hand and Executive on the other hand, and no course of conduct or course
of dealing or failure or delay by any party hereto in enforcing or exercising
any of the provisions of this Agreement (including, without limitation, the
Company’s right to terminate the Employment Period for Cause) shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.
 
-6-

--------------------------------------------------------------------------------


 
18.    Executive's Cooperation
 
During the Employment Period and thereafter, Executive shall cooperate with the
Company and its affiliates in any internal investigation, any administrative,
regulatory or judicial investigation or proceeding or any dispute with a third
party as reasonably requested by the Company (including, without limitation,
Executive being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company's request to give testimony
without requiring service of a subpoena or other legal process, volunteering to
the Company all pertinent information and turning over to the Company all
relevant documents which are or may come into Executive's possession, all at
times and on schedules that are reasonably consistent with Executive's other
permitted activities and commitments).
 
19.    Language
 
This Agreement is executed in English and Chinese. The Chinese version of this
Agreement shall prevail over the English version in the event of conflicts or
inconsistencies between the two language versions.
 
 
-7-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
Beijing Chengzhi Qianmao Concrete Co., Ltd
 
/Seal/
 
Authorized Representative
 
/Signature/
 
Yang Rong
 
/Signature/

 
 

--------------------------------------------------------------------------------

 